Order filed September 30, 2013




                                        In The


        Eleventh Court of Appeals
                                     __________

                                 No. 11-13-00049-CR
                                     __________

                   LUIS RAMIREZ RUEDAS, Appellant

                                          V.

                     THE STATE OF TEXAS, Appellee


               On Appeal from the Criminal District Court No. 3
                                 Tarrant County, Texas
                         Trial Court Cause No. 1274451D


                                      ORDER
      This appeal has become unduly stalled due to the failure of Appellant’s
appointed counsel, Donald S. Gandy, to file an appellate brief. We note that the
brief was originally due on March 21, 2013. By letter dated July 25, 2013, this
court directed counsel to file in this court an appellate brief on or before August 9,
2013. Counsel has ignored this court’s directive.
      By this order, Donald S. Gandy is ORDERED to file in this court a brief on
behalf of Appellant on or before 3:00 p.m. on Friday, October 11, 2013. At that
time, Appellant’s brief shall either be physically present in the clerk’s office of the
Eleventh Court of Appeals at 100 West Main Street, Suite 300, in Eastland, Texas,
or electronically filed in the portal for the Eleventh Court of Appeals through
www.texas.gov. If Appellant’s brief has not been received by this court at 3:00
p.m. on Friday, October 11, 2013, Donald S. Gandy is ORDERED to appear in
person at that time in the courtroom of the Eleventh Court of Appeals at 100 West
Main Street in Eastland, Texas, to explain the inordinate delay in the preparation of
Appellant’s brief.


                                                     PER CURIAM


September 30, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                          2